 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
            SMARTEK21, LLC,
 7
                                 Plaintiff,
 8
               v.                                         C17-1798 TSZ
 9
            VISIKARD, INC, and KENNETH                    ORDER
10          LIPSCOMB,

11                               Defendants.

12
            Counsel having advised the Court that this matter has been resolved, and it
13
     appearing that no issue remains for the Court’s determination,
14
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs.
16
            In the event settlement is not perfected, either party may move to reopen and trial
17
     will be scheduled, provided such motion is filed within 90 days of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            Dated this 30th day of May, 2019.
20

21                                                    A
                                                      Thomas S. Zilly
22
                                                      United States District Judge
23

     ORDER - 1
